El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El peticionario en el presente recurso de mandamus es dueño de una finca radicada en el barrio Cangrejos Arriba, de Carolina, compuesta de 149 cuerdas de terreno, 70 de las cuales están desde antes del año 1929 sembradas de palmas de coco.
*39En 11 de mayo de 1933 la Asamblea Legislativa de Puerto Eico aprobó la Ley núm. 50 (Leyes de 1932-1933, pág. 313), para “ . . . enmendar la sección 2 y derogar las secciones 3 y 4 de la Ley núm. 41, aprobada en mayo 15 del 1932 ...” La sección 2 de dicha ley dispone:
“Sección 2. — Por la presente se ordena al Tesorero de Puerto Rico la cancelación de los reeibos de contribución pendientes de pago correspondientes a los años económicos 1929-30, 1930-31, 1931-32, 1932-33, de todas aquellas fincas de cocos dentro del área devastada por el ciclón de San Ciprián del 26 de septiembre del 1932 por la parte norte de la Isla de Puerto Rico o sea desde el pueblo de Lu-quillo al pueblo del Dorado; Disponiéndose, que todos los años eco-nómicos 1933-36 el Tesorero de Puerto Rico cancelará el segundo re-cibo de contribución de cada segundo semestre de- dichas fincas de cocos a medida que éstos vayan venciendo; Disponiéndose, que nada de lo contenido en esta Ley se entenderá en el sentido de exencionar cualquier industria o negocio establecido en cualesquiera de las fin-cas de cocos que por esta Ley se da exención hasta el año 1936.”
Alega el peticionario que, al aprobarse esa ley, adeudaba los recibos de contribución sobre la finca referida, correspon-dientes a los años económicos 1930-31, 1931-32 y 1932-33, y que el Tesorero de Puerto Rico, a pesar de haberlo requerido para ello y de que su finca se encuentra dentro del área de-vastada por el ciclón de San Ciprián del 26 de septiembre de 1932, se ha negado a cancelar, de los recibos pendientes de pago, la parte proporcional de las contribuciones, correspon-diente a las 70 cuerdas sembradas de .palmas de coco.
El querellado sostiene que la finca del peticionario apa-rece en los registros de su departamento dedicáda totalmente a pastos, y que habiendo pagado contribución sobre la finca como una de pastos, cuya tasación es inferior a las de cocos, no está su caso comprendido dentro de la sección 2 de la Ley núm. 50 de 1933, supra.
Oídas las partes en juicio dictó sentencia la corte inferior declarando con lugar la petición de mcmdamus y ordenando al Tesorero que cancelara los recibos a que se refiere la de-manda, así como que cada parte pagara sus costas.
*40No conformes ninguna de las dos partes con esta sentencia, apelaron ambas para ante este tribunal, el querellado, de la sentencia en todas sus partes, y el peticionario, de aquélla que dispone que cada litigante pague sus costas. Pero como este último no ba cumplido en su alegato con la Regla 43 del Reglamento de este Tribunal Supremo, dejando de bacer un señalamiento de error, no estamos obligados a considerar su apelación, de acuerdo con la constante jurisprudencia de esta corte. Los errores levantados por el querellado son tres, pero pueden resumirse así:
Que la sentencia es contraria a derecho por cuanto se basa en una interpretación errónea de la sección 2 de la Ley núm. 50 de 11 de mayo, 1933, al efecto de que dicha sección no distingue entre plan-taciones de cocos tasadas como tales y plantaciones de cocos tasadas como pastos.
En el caso de Lopez v. Domenech, Tesorero, 45 D.P.R. 325, se suscitó una cuestión muy parecida a la que surge de los becbos en el caso de autos, con la única diferencia de que en aquél se trataba de una ley para cancelar contribuciones adeudadas por las fincas de café, y en éste por las fincas dé cocos. Se resolvió que:
"... Para los fines de esta opinión podría admitirse, sin resol-verlo, que no fué la intención de la Legislatura ayudar a los dueños de plantaciones de café que con el propósito de obtener una tasa-ción menor, deliberadamente habían declarado para el pago de con-tribuciones que sus fincas eran de pasto o terreno yermo. No se puede presumir la mala fe. La petición que ahora tenemos a la vista niega, aunque no en forma muy satisfactoria, la existencia de pro-pósito alguno de defraudar al Gobierno. El Tesorero no concedió al reclamante, aquí peticionario, oportunidad alguna para explicar la descripción anterior de su plantación de café como terreno dedicado a pastos y malezas. La reclamación fué denegada sin hacerse nin-guna investigación sobre los méritos.’’
Siendo ambas leyes esencialmente parecidas y teniendo una y otra el mismo propósito, o sea el de rehabilitar las fincas damnificadas por los ciclones, debemos darle la misma *41interpretación. La corte inferior no cometió el error que se le atribuye.
No creemos justificada la imposición de las costas de esta apelación al querellado, y por tanto se deniega la solicitud a ese efecto.formulada por el peticionario.

Debe confirmarse la sentencia.